This case involves the consideration of the identical question decided by this court in the case of Hancock et al. v.Mutual Trust Company et al., decided July 13, 1909, and reported in 24 Okla. 391, 103 P. 566. The opinion in that case by Mr. Justice Dunn is conclusive as to the issue herein, and we hereby adopt and promulgate the opinion in that case as and for the opinion in this case. See, also, the recent case ofJ. S. Mullen et al. v. United States, 224 U.S. 448, 32 Sup. Ct. 494, 56 L.Ed. _____, decided by the Supreme Court of the United States April 15, 1912, which is also conclusive as to the issues herein.
For the reason assigned, the judgment of the district court of Garvin county should be affirmed.
By the Court: It is so ordered.